DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-11 and 13-17 filed 4/30/2019 are pending and are the subject of the present official action.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

First Species Election
Applicant is required to elect a single specific vector from the list below:
Viral vector 
Non-viral vector
These species share the common technical feature of being different vectors for delivering two or more genes from the group consisting of GAD, IL-10 and GDNF.
However, the common technical feature does not represent a contribution over the prior art and is anticipated by Huang et al. "Development of viral vectors for gene therapy for chronic pain." Pain research and treatment 2011 (2011). Concerning the common technical feature, Huang describes the use of vectors for the delivery of GAD67, GDNF and IL-10 alone and in combination with other genes (Huang, Section 5 and Table 3). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Second Species Election
Applicant is required to elect a single specific combination of genes as identified by their respective SEQ ID NOs from the list below:
GAD Gene
SEQ ID NO: 2
SEQ ID NO: 3
SEQ ID NO: 5
SEQ ID NO: 33
SEQ ID NO: 35
SEQ ID NO: 37
If applicant elects GAD, applicant must elect a specific SEQ ID NO or combination thereof (a-f).

IL-10 gene
SEQ ID NO: 7
SEQ ID NO: 8
SEQ ID NO: 10
SEQ ID NO: 14
SEQ ID NO: 39
SEQ ID NO: 41
SEQ ID NO: 43
If applicant elects IL-10, applicant must elect a specific SEQ ID NO or combination thereof (a-g).

GDNF gene
SEQ ID NO: 12
SEQ ID NO: 13
SEQ ID NO: 45
SEQ ID NO: 47
SEQ ID NO: 49
If applicant elects GDNF, applicant must elect a specific SEQ ID NO or combination thereof (a-e).

These species share the common technical feature of being different genes implicated in chronic pain. 
However, the common technical feature does not represent a contribution over the prior art and is anticipated by Huang (supra). Concerning the common technical feature, Huang describes the use of vectors for the delivery of GAD67, GDNF and IL-10 alone and in combination with other genes (Huang, Section 5 and Table 3). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Directions to Applicant
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633